DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “cerebral-function measuring device” in claims 1, 11 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to measure cerebral function”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes “cerebral function 
A review of the specification shows that a magnetoencephalography, EEG, and equivalents thereof (PGPub [0032], [0038]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “display unit” in claims 1 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “display unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “display unit”) is modified by functional language (“to display”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0053] and fig. 4 (204)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “model acquisition unit” in claim 2 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “model acquisition unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “model acquisition unit”) is modified by functional language (“to acquire a 3D model of the shape”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0053] and fig. 4 (202)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “input device” in claim 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “input device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “input device”) is modified by functional language (“to input” and “to determine”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (PGPub [0047] and fig. 3 or 4 (20)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the current instance, claims 15 and 18 recite the limitation “translate a coordinate system corresponding to the cerebral-function measuring device to a coordinate system corresponding to the MRI device”. Examiner notes that while there appears to be support that a translation matrix between the coordinate system of the measuring device 3 (i.e. the cerebral function measuring device PGPub [0038]) and the biological-image measurement apparatus 11 (i.e. the MRI apparatus PGPub [0042]) can be obtained by specifying the FP on the image in paragraph [0044] of the PGPub, there is no support for translating the coordinates system of the cerebral function measuring device to a coordinate system of the MRI device. In other words, there is no disclosure of an algorithm or processor for calculating the translation matrix let alone actually performing the translation between the coordinate systems. For these reasons, claims 15 and 18 introduce new matter and a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a stylus pen”. It is unclear if the stylus pen is a part of the claimed invention or is merely configured to be used with the controller since it is not positively recited in the claims. Accordingly, all limitations further defining the stylus pen are indefinite for attempting to further define an unclaimed element. 
Claim 1 recites the limitation “a marker”. It is unclear if the marker is a part of the claimed invention or is merely configured to be used with controller since it is not positively recited in the claims. Accordingly, all limitations further defining the marker are indefinite for attempting to further define an unclaimed element.
Claim 1 recites the limitation “a cerebral function measuring device”.  It is unclear if the cerebral function measuring device is a part of the claimed invention or if it is merely configured to be used with the controller since it is not positively recited in the claims. Accordingly, all limitations further defining the cerebral function measuring device are indefinite for attempting to further define an unclaimed element. 

Claim 4 recites the limitation “select a model from a plurality of 3D models”. It is unclear if the plurality of 3D models includes the acquired 3D model of claim 2 or if these are different 3D models. In other words it is unclear if the controller is configured to acquire a plurality of 3D models including the 3D model of claim 2 or if this is a separate recitation of 3D models which are not acquired by the controller. 
Claim 5 recites the limitation “obtained from a medical imaging apparatus”.  It is unclear if the medical imaging apparatus is a part of the claimed invention or if it is merely configured to be used with the input device. Accordingly, all limitations further defining the medical imaging apparatus are indefinite for attempting to further define an unclaimed element.
Claim 7 recites the limitation “to cause a current orientation of the stylus pen to be displayed as a viewpoint of the 3D shape of the measurement target”. It is unclear what is meant by the limitation. For example, it is unclear if the orientation of the stylus pen is displayed on the 3D shape of the measurement target or if the 3D shape of the measurement target is displayed at a viewpoint according to the current orientation of the stylus. For examination purposes, it has been interpreted to mean either of the above interpretations.
Claim 11 recites the limitation “a three-dimensional shape of the measurement target”. It is unclear if this is the same shape of line 5 or a different shape. In other words, it is unclear if this limitation is attempting to further define the shape of line 5. For examination purposes, it has been interpreted to mean any three-dimensional shape. 

Claims 15 and 18 recite the limitation “translate a coordinate system corresponding to the cerebral-function measuring device to a coordinate system corresponding to the MRI device, wherein the cerebral function measuring device is a magnetoencephlagraphy”. It is unclear how the system translates a coordinate system of the cerebral-function measuring device to a coordinate system corresponding to the MRI device in light of the 35 U.S.C. 112(a) above. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-yishai (US 20170354342 A1), hereinafter Ben in view of Hladio et al. (US 20190133695 A1), hereinafter Hladio. 
Regarding claim 1,

A controller (at least fig. 2 (214) and corresponding disclosure in at least [0034]) configured to 
Receive a signal transmitted from a stylus pen (at least fig. 2 (222 and 204) and corresponding disclosure in at least [0037])([0039] which discloses the second optical detector 204 acquires an image of light emitters and processor determines the location of the pointer and thus of the marker in the reference coordinate system. Examiner notes the processor would receive the image of the light emitters from the stylus pen (222 and 204) in order to determine the locations accordingly), the signal including position information corresponding to a shape of a measurement target ([0039] which discloses the second optical detector 204 acquires an image of light emitters and processor determines the location of the pointer and thus of the marker in the reference coordinate system. Examiner notes the position information from the image corresponds to the shape of the measurement target (i.e. the head) since the marker is on measurement target and thus corresponds to the shape of the measurement target) 
determine positional relation between a position of a marker and the shape of the measurement target ([0039] which discloses once the position of the markers  in the reference coordinate system are determined, the processor can register the coordinate system associated with the model of the body part of the patient with reference coordinate system), the marker being attached to the measurement target and detectable by a cerebral-function measuring device ([0072] which discloses a standard marker (to which the registration markers are attached) is employed during model acquisition (e.g. CT or MRI). Examiner notes the standard marker is thus detectable by a cerebral-function measuring device such as CT or MRI), 
generate a screen in which a three-dimensional (3D) shape and a guide of a position to be acquired next with the stylus pen are superimposed ([0063] which discloses manually marking locations 
A display unit (at least fig. 2 (218) and corresponding disclosure) configured to display the screen generated by the controller on a display portion (at least fig. 2 (220) and corresponding disclosure).

It is unclear guide of the position to be acquired next with the stylus pen is an area to be traced next along the measurement target using the stylus pen; 
Nonetheless, Hladio, in a similar field of endeavor involving anatomical registration to a model, teaches generating a screen in which three-dimensional shape of a measurement target ([0066] which discloses a digital model may be any three-dimensional model) and a guide of a position to be acquired next (at least fig. 4 (405A) and corresponding disclosure in at least [0053]) with a stylus pen (at least fig. 8 (805) and corresponding disclosure in at least [0071] and [0006] which discloses receiving a plurality of anatomical points may comprise determining a location of a tip of a probe (805) for each of the points) are superimposed wherein the guide of the position to be acquired next with the stylus pen is an area to be traced next along the measurement target using the stylus pen ([0065] which discloses the system may provide suggestions to the user as to anatomical points or regions from which the user should obtain additional anatomical points, such as by identifying digital points or digital regions on the digital model and Examiner notes the digital regions identified on the digital model would be superimposed). 
It would have been obvious to a person having ordinary skill in the art before the effective fling date to have modified the system of Ben to include an area to be traced next as taught by Hladio in 

The modified system of claim 1 would further include the measurement system of claim 11 and the non-transitory computer-readable medium of claim 12. 

Regarding claim 2,
Ben, as modified, teaches the elements of claim 1 as previously stated. Ben further discloses further comprising: 
The controller (214) is further configured to 
acquire a 3D model of the shape of the measurement target ([0040] which discloses processor determines a registration between the model of the patient and the reference coordinate system and is then able to render the model of the patient in a correct perspective. Examiner notes in order to perfom the registration as well as the rendering the processor must acquire the 3D model of the shape of the target), wherein
the controller (214) is configured to use the 3D model of the shape of the measurement target acquired from the model acquisition unit as the three-dimensional shape of the measurement target (Examiner notes the 3D model has been interpreted as the 3D shape of the measurement target in claim 1)

Regarding claim 3,
Ben teaches the elements of claim 2 as previously stated. Ben further teaches wherein the signal received from the stylus pen includes at least three reference points ([0039] which discloses the image from the second optical detector is used to determine the position of the marker and the processor has 1, 2322, and 2323 (i.e. at least 3 reference points) using the same process above thus the signal would include the three reference points)
And the controller is further configured to generate the 3D model of the shape of the measurement target by altering the acquired 3D model based on the at least three reference points ([0040] which discloses when the processor has determined at least an initial registration (i.e. using the 3 reference points as disclosed in the previous paragraph [0039], the processor may render the model of the patient in the correct perspective. Examiner notes this would include at least altering the model perspective or orientation). 

Regarding claim 5,
Ben, as modified, teaches the elements of claim 1 as previously stated. Ben further teaches wherein the controller is configured to use a measurement image of the measurement target obtained from a medical imaging apparatus as the 3D shape of the measurement target ([0025] which discloses the model (i.e. 3D shape of the measurement target) is an X-ray image, CT image, MRI image etc.)  Examiner notes these images would be obtained from a medical imaging apparatus (e.g. an X-ray apparatus, CT apparatus, MRI apparatus)). 

Regarding claim 13,
Ben, as modified, teaches the elements of claim 5 as previously stated. Ben further teaches wherein the medical imaging apparatus is a magnetic resonance imaging (MRI) device [0025] which discloses the 3D model is an X-ray image, CT image, MRI image etc.) Examiner notes these images are interpreted as measurement images obtained from a medical imaging apparatus); and 
The 3D shape of the measurement target is a 3D MRI image of the measurement target obtained by the MRI device ([0025] which discloses the 3D model (i.e. 3D shape is a 3D MRI Image)).

Regarding claim 14,
Ben, as modified, teaches the elements of claim 13 as previously stated. Ben further teaches wherein the controller is further configured to:
Alter the 3D MRI image of the measurement target based on the position information received from the stylus pen ([0040] which discloses when the processor has determined at least an initial registration (i.e. using the 3 reference points as disclosed in the previous paragraph [0039], the processor may render the model of the patient in the correct perspective. Examiner notes this would include at least altering the model perspective or orientation)
Regarding claim 15,
Ben, as modified teaches the elements of claim 13 as previously stated. Ben further teaches wherein the controller is further configured to: 
Translate a coordinate system corresponding to the cerebral-function measuring device to a coordinate system corresponding to the MRI device ([0039] which discloses the processor can register (i.e. translates) the coordinate system associated with the model of the body part of patient with reference coordinate system. Examiner notes the coordinate system associated with the model corresponds to the cerebral-function measuring device of which the markers are detectable and reference coordinate system corresponds to the MRI device in that the reference coordinate system uses the marker positions which are detected by the stylus ([0039]) and employed during model acquisition (during MRI imaging) ([0072])).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ben and Hladia in view of Cooke (US  20110191084 A1). 
1, 2322, and 2323 (i.e. at least 3 reference points) using the same process above thus the signal would include the three reference points)
	Ben fails to explicitly teach wherein the controller is further configured to, 
Select a model from a plurality of 3D models corresponding to a same type as the measurement target based on an arrangement of the at least three reference points. 
	Cooke, in a similar field of endeavor involving landmark identification on the body, teaches wherein software is configured to, select a model from a plurality of 3D models corresponding to a same type as the measurement target based on  an arrangement of at least three reference points([0075] which discloses once the location of at least two landmarks (which further includes at least three landmarks) is known software will compare those locations with locations derived from a large database of three dimensional image models and will select a close match as a three dimensional model). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include selecting a model as taught by Cooke in order to identify a model which most correlates with the patient. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious MPEP 2143. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ben and Hladia as applied to claim 1 above and further in view of Bojovic et al. (US 20050209525 A1), hereinafter Bojovic. 
Regarding claim 6,

Nonetheless, Bojovic in a similar field of endeavor involving model manipulation teaches wherein a controller is configured to rotate a coordinate system such that a particular feature is centered ([0158]-[0159] which discloses a heart model is rotated automatically (e.g. it may center a particular feature and as the model is rotated any information displayed may also be rotated for example the coordinate system)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include rotating the coordinate system as taught by Bojovic in order to provide a better visualization of the guide of the position to be acquired next by centering it on the model. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the centering of the guide would locate it to the front.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ben and Hladia or Ben and Hladia as applied to claim 1 above and further in view of Koivukangas et al. (US 20070032720 A1), hereinafter Koivukangas.
Regarding claim 7,
Ben teaches the elements of claim 1 as previously stated. Ben further teaches wherein the controller is further configured to cause a current orientation of a tool (222) to be at a viewpoint of the 3D shape of the measurement target ([0034] which discloses the tool may be superimposed on a model of the patient. Examiner notes the superimposition would include an orientation of the tool)

Alternatively, Koivukangas, in a similar field of endeavor involving 3D medical imaging, teaches wherein a controller (at least fig. 1 (102) and corresponding disclosure in at least [0022]) is configured to cause a current orientation of the stylus pen to be displayed as a viewpoint of a 3D shape of a measurement target ([0022] which discloses the control unit is configured to display an orientation view of a three-dimensional medical image model on a display and the location related to the displayed orientation view is adjusted based on a pointing device alignment such as a pen orientation).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a current orientation of the stylus pen to be displayed as a viewpoint of the 3D shape as taught by Koivukangas in order to enhance visualization and manipulation of the 3D model by adjusting the position of the pen.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ben and Hladia or Ben and Hladia as applied to claim 1 above and further in view of Barnett (US 5967982 A).
Regarding claim 8,
Ben discloses the elements of claim 1 as previously stated. Ben further discloses wherein the controller is configured to further display a pen point position of a tool (222) on the screen ([0034] which discloses a medical tool (222) may be superimposed on a model of the patient. Examiner notes the superimposition of the tool (222) would include displaying a point position of the tool).

Alternatively, Barnett in a similar field of endeavor involving pointer device for image registration, teaches wherein a controller is configured to cause a pen point position of a pointer to be at a viewpoint of 3D display (col. 5 lines 22-38 which disclose an image space cursor/trajectory processor (58) generates a cursor indicative of the point of a pointer and further discloses superimposing the cursor and the diagnostic image representation for display. Col. 1 lines 15-20 disclose three dimensional diagnostic image data, thus the cursor is at a viewpoint of 3D display) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a position of the pointer as taught by Barnett in order to visualize the position of the stylus pen with respect to the model. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ben, Hladia and Barnett or Ben, Hladia, and Barnett as applied to claim 8 above and further in view of Leitner et al. (US 20040105086 A1), hereinafter Leitner.
Regarding claim 9,
Ben discloses the elements of claim 8 as previously stated. Ben further teaches wherein the controller is further configured to further display, on the screen, a direction to which the stylus pen is to move ([0040] which discloses navigational information of the tool 222 associated with the medical tool 222 may be super imposed on the model)

Alternatively, Leitner, in a similar field of endeavor involving tracking a pointer, teaches a controller configured to display, on a screen (at least fig. 3A (300) and corresponding disclosure), a direction (at least fig. 3A (308 and 306) and corresponding disclosure) to which a pointer is to move ([0021] which discloses arrows to guide the surgeon in positioning the pointer tip to reach the reference location) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include displaying a position of the pointer as taught by Barnett in order to visualize where to move the pointer to reach the next markers. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Haruto et. al. (JP 2006026066 A1), hereinafter Haruto. Examiner notes the citations below refer to the translated copy provided in the Office action. 
Regarding claim 10,
Ben discloses the elements of claim 1 as previously stated. Ben further teaches wherein the cerebral-function measuring device is a magnetic resonance imaging device. It is unclear if the markers of Ben are detectable by a magnetoencephalograph that measures magneto-encephalography (MEG). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include markers as taught by Haruto in order to further enhance the marker position determination. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben and Hladia as applied to claim 11 aboveand further in view of Barrick et al. (US 20020087101 A1), hereinafter Barrick. 
Regarding claim 16,
Ben, as modified, teaches the elements of claim 11 as previously stated. Ben further teaches further comprising:
obtaining a 3D MRI image of the measurement target ([0025] which discloses the 3D model is an X-ray image, CT image, MRI image etc.); and 
The input device is further configured to use the obtained 3D MRI image as the 3D shape of the measurement target ([0025] which discloses the 3D model is an X-ray image, CT image, MRI image etc.) and 

	Nonetheless, Barrick in a similar field of endeavor involving head shape registration teaches a magnetic resonance imaging device (at least fig. 7 (710) and corresponding disclosure in at least [0055] which discloses an MRI imager) configured to obtain a 3D MRI image of the head ([0055] which discloses 3-D imaging system (e.g. MRI imager), provides a volumetric image digitized data set to the computer imaging system)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben, as currently modified, to include the magnetic resonance imaging device as taught by Barrick in order to obtain the 3D MRI image used as the model of Ben accordingly. 

Regarding claim 17,
Ben, as modified teaches the elements of claim 16 as previously stated. Ben further teaches wherein the controller is further configured to: 
Translate a coordinate system corresponding to the cerebral-function measuring device to a coordinate system corresponding to the MRI device ([0039] which discloses the processor can register (i.e. translates) the coordinate system associated with the model of the body part of patient with reference coordinate system. Examiner notes the coordinate system associated with the model corresponds to the cerebral-function measuring device of which the markers are detectable and reference coordinate system corresponds to the MRI device in that the reference coordinate system uses the marker positions which are detected by the stylus ([0039]) and employed during model acquisition (during MRI imaging) ([0072])).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ben and Hladia and Barrick applied to claim 16 above and further in view of Haruto. 
Regarding claim 18,
Ben, as modified, teaches the elements of claim 13 as previously stated. Ben further teaches wherein the controller is further configured to: 
Translate a coordinate system corresponding to the cerebral-function measuring device to a coordinate system corresponding to the MRI device ([0039] which discloses the processor can register (i.e. translates) the coordinate system associated with the model of the body part of patient with reference coordinate system. Examiner notes the coordinate system associated with the model corresponds to the cerebral-function measuring device of which the markers are detectable and reference coordinate system corresponds to the MRI device in that the reference coordinate system uses the marker positions which are detected by the stylus ([0039]) and employed during model acquisition (during MRI imaging) ([0072])).


Ben further teaches wherein the cerebral-function measuring device is a magnetic resonance imaging device. Ben fails to explicitly disclose wherein the cerebral function measuring device is a magnetoencephalography. 
Nonetheless, Haruto, in a similar field of endeavor involving marker tracking with digitizers, teaches determining a positional relationship between a marker and shape of a measurement target. Wherien the marker is attached to the measurement target and is detectable by a magnetoencephalography that measures magneto-encephalography (MEG) ([0007]-[0008] which discloses maker coils are attached to the head and the magnetic field generated by them is measured by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ben to include markers as taught by Haruto in order to further enhance the marker position determination. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
Regarding 35 U.S.C. 112 rejections
New 112(a) and 112(b) rejections necessitated by amendment.
Applicant's arguments filed 11/10/2021 with respect to the maintained 112(a) and 112(b) rejections have been fully considered but they are not persuasive. 
For example, applicant argues “the rejection has been rendered moot by the present amendments” (REMARKS pg. 9). Examiner respectfully disagrees in that while amendments were made which overcame the rejections of “a shape of the measurement target”. Rejections to claims 1 and 12 regarding “a stylus pen” and “a cerebral function measuring device” have been maintained in that it is unclear if they are a part of the claimed invention. 

Regarding 35 U.S.C. 112(f)
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
For example, applicant argues “applicants submit that the above claimed terms “cerebral-function measuring device”, “display unit”, and ‘input device’ are not mere generic placeholders, and instead are terms that connote structure” (REMARKS pg. 11). Examiner respectfully disagrees in that 
Applicant further points to non-patent literature such as articles by Burns and Maynard to teach that a cerebral function measuring device is well known in the art. (REMARKS pg. 11). Examiner first notes that the articles used in the remarks of the applicant have not been properly cited nor have corresponding copies of the articles been provided to the examiner for proper consideration of the art. Examiner further notes that while the term “cerebral function monitor” and “monitoring of cerebral activity” are used in the art for describing devices for measuring cerebral function/activity, this does not preclude the limitation from being interpreted under 112(f). The claim does not appear to provide sufficient structure to the limitation. Examiner notes the same arguments for the cerebral function measuring device have been applied to the display device and input device in that the articles have not been properly cited and the recitation of an input device or display device as used by another article does not preclude the limitation from being interpreted under 112(f).
Applicant further argues “applicants submit that the term cerebral-function measuring device is not limited to only magneto-encephalography (MEG) device and instead includes at least a EEG device, etc. applicants submit that at least paragraphs 0036, 0038, 0041, 0042, 0052-0057, 0063, 0073-0091” (REMARKS pg. 12). In response to applicant’s arguments and amendments, examiner notes the 112(f) interpretation above has been updated to include MEG, EEG, and equivalents thereof.

	Regarding 35 U.S.C. 102/103 rejections
.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                  

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793